     Case: 1:20-cv-01666 Document #: 23 Filed: 03/18/20 Page 1 of 4 PageID #:2416




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


ART ASK AGENCY,

        Plaintiff,
                                                              Case No.: 20-cv-1666
v.

THE INDIVIDUALS, CORPORATIONS,                                Judge: Steven C. Seeger
LIMITED LIABILITY COMPANIES,
PARTNERSHIPS, AND                                             Magistrate Judge: Maria Valdez
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE A HERETO,

        Defendants.


 PLAINTIFF’S EMERGENCY EX PARTE MOTION FOR ENTRY OF A TEMPORARY
     RESTRAINING ORDER, INCLUDING A TEMPORARY INJUNCTION, A
      TEMPORARY TRANSFER OF THE DEFENDANT DOMAIN NAMES, A
 TEMPORARY ASSET RESTRAINT, EXPEDITED DISCOVERY, AND SERVICE OF
         PROCESS BY EMAIL AND/OR ELECTRONIC PUBLICATION

       Plaintiff ART ASK AGENCY (“Plaintiff”) seeks entry of an emergency ex parte temporary

restraining order, including a temporary injunction against Defendants enjoining the manufacture,

importation, distribution, offering for sale, and sale of Counterfeit ANNE STOKES Products, a

temporary transfer of the Defendant Domain Names, a temporary asset restraint, expedited

discovery, and service of process by email and/or electronic publication in an action arising out of

15 U.S.C. § 1114; Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a); and the Illinois Uniform

Deceptive Trade Practices Act, 815 ILCS § 510 for the reasons set forth below. A Memorandum

of Law in Support is filed concurrently with this Motion.
   Case: 1:20-cv-01666 Document #: 23 Filed: 03/18/20 Page 2 of 4 PageID #:2417




1. On March 9, 2020, Plaintiff filed its complaint for False Designation of Origin (Count 1),

   Copyright Infringement (Count II) and Violation of Illinois Uniform Deceptive Trade Practices

   Act (Count III). [Dkt. No. 1].

2. On March 10, 2020, Plaintiff filed a Motion for Ex Parte Entry of a Temporary Restraining

   Order alleging that Defendants are selling unauthorized products infringing on Plaintiff’s

   trademark and derivative works of the copyrighted subject matter of Plaintiff’s products and

   that such actions would bring Plaintiff immediate and irreversible harm. [Dkt. Nos. 11 and 12].

   Plaintiff noticed the presentment of Plaintiff’s Ex Parte Motion for Entry of a Temporary

   Restraining Order for March 17, 2020 at 9:00 a.m. [Dkt. No. 18].

3. On March 13, 2020, due to the present coronavirus pandemic, this Court re-set Plaintiff’s Ex

   Parte Motion for Entry of a Temporary Restraining Order to April 13, 2020. [Dkt. No. 19].

4. On March 16, 2020, Plaintiff filed a motion to re-set its Motion for Entry of a Temporary

   Restraining Order.

5. On March 16, 2020, Plaintiff filed a Motion to Re-Set the Hearing Date of April 13, 2020 for

   Plaintiff’s Ex Parte Motion for Temporary Restraining Order. [Dkt. No. 20].

6. On March 16, 2020, this matter was again continued pursuant the Court’s Order by 21 days.

   [Dkt. No. 22].

7. Plaintiff brings the present emergency motion because time is of the essence and the failure to

   timely address Plaintiff’s claims would expose Plaintiff to irreparable injury, further dilution

   of its brand and loss of sales. As such, Plaintiff respectfully requests this Court to hear its Ex

   Parte Motion for Entry for a Temporary Restraining Order, including a temporary injunction

   against Defendants enjoining the manufacture, importation, distribution, offering for sale, and

   sale of Counterfeit ANNE STOKES Products, a temporary transfer of the Defendant Domain
     Case: 1:20-cv-01666 Document #: 23 Filed: 03/18/20 Page 3 of 4 PageID #:2418




     Names, a temporary asset restraint, expedited discovery, and service of process by email and/or

     electronic publication in an action arising out of 15 U.S.C. § 1114; Section 43(a) of the Lanham

     Act, 15 U.S.C. § 1125(a); and the Illinois Uniform Deceptive Trade Practices Act, 815 ILCS

     § 510.

8.   In light of the coronavirus pandemic, Plaintiff is willing to make reasonable accommodations

     for this Court including, but not limited to, appearing telephonically.

9. A Memorandum of Law in Support is filed concurrently with this Motion.

                                        Respectfully submitted,
Dated: March 18, 2020
                                 By: s/Michael A. Hierl             _
                                     Michael A. Hierl (Bar No. 3128021)
                                     William B. Kalbac (Bar No. 6301771)
                                     Hughes Socol Piers Resnick & Dym, Ltd.
                                     Three First National Plaza
                                     70 W. Madison Street, Suite 4000
                                     Chicago, Illinois 60602
                                     (312) 580-0100 Telephone
                                     mhierl@hsplegal.com
                                     Attorneys for Plaintiff
                                     ART ASK AGENCY
   Case: 1:20-cv-01666 Document #: 23 Filed: 03/18/20 Page 4 of 4 PageID #:2419




                                 CERTIFICATE OF SERVICE


   The undersigned attorney hereby certifies that a true and correct copy of the foregoing Motion

was filed electronically with the Clerk of the Court and served on all counsel of record and

interested parties via the CM/ECF system on March 18, 2020.



                                                      s/Michael A. Hierl
